           Case 2:19-mc-00099-MCE-EFB Document 10 Filed 04/29/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         2:19-MC-00099-MCE-EFB
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13          v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $9,000.00 IN U.S.                   ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $8,980.00 IN U.S.
16   CURRENCY,
17                  Defendant.
18

19          It is hereby stipulated by and between the United States of America and potential claimant Dustin

20 Forkell (“claimant”), by and through their respective counsel, as follows:

21          1.      On or about April 4, 2019, claimant filed claims in the administrative forfeiture

22 proceeding with the U.S. Postal Inspection Service with respect to the Approximately $9,000.00 in U.S.

23 Currency and Approximately $8,980.00 in U.S. Currency (hereafter “defendant currency”), which were

24 seized on February 7, 2019.

25          2.      The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

26 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a

27 claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

28 has filed a claim to the defendant currency as required by law in the administrative forfeiture proceeding.
                                                        1
29                                                                           Stipulation and Order to Extend Time

30
           Case 2:19-mc-00099-MCE-EFB Document 10 Filed 04/29/20 Page 2 of 3



 1          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 2 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 3 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 4 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 5 parties. That deadline was July 3, 2019.

 6          4.      By Stipulation and Order filed July 3, 2019, the parties stipulated to extend to October 1,

 7 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 8 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to
 9 forfeiture.

10          5.      By Stipulation and Order filed September 26, 2019, the parties stipulated to extend to

11 December 30, 2019, the time in which the United States is required to file a civil complaint for forfeiture

12 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

13 subject to forfeiture.

14          6.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to

15 February 28, 2020, the time in which the United States is required to file a civil complaint for forfeiture

16 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

17 subject to forfeiture.

18          7.      By Stipulation and Order filed March 5, 2020, the parties stipulated to extend to April 28,

19 2020, the time in which the United States is required to file a civil complaint for forfeiture against the
20 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

21 forfeiture.

22          8.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

23 to July 27, 2020, the time in which the United States is required to file a civil complaint for forfeiture

24 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

25 subject to forfeiture.
26 ///

27 ///

28 ///
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
           Case 2:19-mc-00099-MCE-EFB Document 10 Filed 04/29/20 Page 3 of 3



 1          9.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

 3 alleging that the defendant currency is subject to forfeiture shall be extended to July 27, 2020.

 4 Dated: 4/23/2020                                      McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 4/23/2020                                      /s/ Mark J. Reichel
                                                         MARK J. REICHEL
 9                                                       Attorney for potential claimant
                                                         Dustin Forkell
10
                                                         (Signature authorized by email)
11

12

13          IT IS SO ORDERED.

14 Dated: April 28, 2020

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                         3
29                                                                             Stipulation and Order to Extend Time

30
